Name: Commission Regulation (EEC) No 1006/93 of 28 April 1993 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/36 Official Journal of the European Communities 29 . 4. 93 COMMISSION REGULATION (EEC) No 1006/93 of 28 April 1993 fixing the import levies on live cattle and on beef and veal other than frozen that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 705/93 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 705/93 to the quota ­ tions and other information known to the Commission ArticlÃ © 2 This Regulation shall enter into force on 3 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1993. For the Commission Ren* STEICHEN Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 74, 27. 3 . 1993, p. 17. 29. 4. 93 Official Journal of the European Communities No L 104/37 ANNEX to the Commission Regulation of 28 April 1993 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) Croatia / Slovenia / Bosnia-Herzegovina / CN code the territory of the Austria (4) Sweden/Switzerland Other third countries (2) former Yugoslav Republic of Macedonia (3)  Live weight  0102 90 05  17,469 27,293 1 34,374 (') 0102 90 21  17,469 27,293 1 34,374 (&gt;) 0102 90 29  17,469 27,293 1 34,374 (') 0102 90 41  17,469 27,293 1 34,374 (') 0 0102 90 49  17,469 27,293 1 34,374 (') (6) 0102 90 51 23,574 17,469 27,293 1 34,374 (') 0102 90 59 23,574 17,469 27,293 1 34,374 (') 0102 90 61  17,469 27,293 134,374 (') 0102 90 69  17,469 27,293 1 34,374 (') 0102 90 71 23,574 17,469 27,293 134,374 0 0102 90 79 23,574 17,469 27,293 1 34,374 (&gt;)  Net weight  0201 10 00 44,791 33,190 51,856 255,311 (')O 0201 20 20 . 44,791 33,190 51,856 255,311 00 0201 20 30 35,833 26,552 41,485 204,248 0 0 0201 20 50 53,750 39,828 62,227 306,37300 0201 20 90  49,786 77,784 382,966 0 0 0201 30 00  56,948 88,975 438,060 (') 0 0206 10 95  56,948 88,975 438,060 0 0210 20 10  49,786 77,784 382,966 0210 20 90  56,948 88,975 438,060 0210 90 41  56,948 88,975 438,060 0210 90 90  56,948 88,975 438,060 1602 50 10  56,948 88,975 438,060 1602 90 61  56,948 88,975 438,060 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of Commission Regulation (EEC) No 185/93 . (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 1 1 1 , 29. 4. 1992, p. 21 ). (*) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regula ­ tion (EEC) No 3589/92 (OJ No L 364, 12. 12. 1992, p. 28) have been presented, are subject to the levies set out in the Annex to that Regulation . (6) Products falling within this code, imported from Poland, the territories of the ex Czech and Slovak Federal Republic or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Commission Regula ­ tion (EEC) No 247/93 (OJ No L 28, 5. 2. 1993, p. 39) have been presented, are subject to the levies set out in the Annex to that Regulation .